EXHIBIT 10.4

 

BAKBONE SOFTWARE INCORPORATED

STOCK OPTION AGREEMENT

 

Date of Agreement:

 

BETWEEN BAKBONE SOFTWARE INCORPORATED, a body corporate, with an office in the
City of Calgary, in the Province of Alberta (hereinafter called “the
Corporation”) and

 

Name of Optionee:

 

(hereinafter called the “Optionee”)                

 

As the Optionee is a full-time employee, director or officer of the Corporation
or a consultant to the Corporation or a subsidiary of the Corporation and the
Committee considers its appropriate to grant an option to the Optionee under the
Corporation’s Share Option Plan;

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Corporation hereby grants to the Optionee an option,
irrevocable unless otherwise terminated pursuant to the terms of this Agreement,
to purchase that number of common shares of the Corporation (the “Optioned
Shares”) set forth below at, subject to adjustment the Optioned Shares at,
subject to adjustment pursuant to Section 6, $ 1.90 Canadian      (the “Exercise
Price”) until the Expiration Time subject to and upon the terms and conditions
set forth herein (including, without limitation, those terms and conditions
attached hereto and forming part hereof).

 

Optioned Shares   Vesting Provisions   Expiration Date

 

 

SIGNED, SEALED AND DELIVERED

in the presence of:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Witness as to the signature

of the Optionee

 

(Optionee)

   

--------------------------------------------------------------------------------

   

(address, including postal code)

   

 

--------------------------------------------------------------------------------

 

BAKBONE SOFTWARE INCORPORATED

 

Per:

 

 

--------------------------------------------------------------------------------

 

Reserved for office use only:

  Option Number:



--------------------------------------------------------------------------------

BAKBONE SOFTWARE INCORPORATED

 

STOCK OPTION AGREEMENT

 

TERMS AND CONDITIONS

 

The following terms and conditions are attached to and form part of the grant of
options to the Optionee by BakBone Software Incorporated.

 

1. In this Agreement, unless the context otherwise requires:

 

“Board of Directors” means the board of directors of the Corporation, or any
committee thereof empowered in respect of the matter referred to;

 

“Business Day” means a day on which Canadian chartered banks are open for
business in the City of Calgary;

 

“Common Shares” means the common shares in the capital of the Corporation as
constituted on the date hereof provided that after any adjustment pursuant to
Section 6, the term “Common Shares” shall be interpreted to mean the shares, or
other securities or property, the Optionee is entitled to receive upon the
exercise of the Option;

 

“Current Market Price” in respect of a Common Share at any date means the
weighted average price per share for Common Shares for any 20 consecutive
trading days (selected by the Board of Directors) commencing not more than 30
trading days before such date on the Exchange (or on any other Canadian stock
exchange on which the Common Shares shall then be listed and designated by the
Board of Directors for such purpose if the Common Shares shall not then be
listed on the Exchange); the weighted average price shall be determined by
dividing the aggregate of the sale prices of all such shares sold on the said
exchange or market, as the case may be, during the said 20 consecutive trading
days by the total number of such shares so sold; or if:

 

  i. the Common Shares are not listed upon a stock exchange in Canada; or

 

  ii. within such 20 consecutive trading days there have not been at least five
days in which at least 100 Common Shares have traded,

 

the Current Market Price in respect of a Common Share shall be determined by the
Board of Directors acting reasonably and in good faith;

 

“Exchange” means The Canadian Venture Exchange provided that if the Common
Shares at the relevant time are listed and posted for trading on The Toronto
Stock Exchange, than any reference herein to the “Exchange” shall mean The
Toronto Stock Exchange;

 

“Expiration Time” means 4:00 p.m. (Calgary time) on the Expiration Date;

 

“Option” means the option to purchase Optioned Shares granted pursuant to this
Agreement upon the terms and conditions herein provided; and

 

“Voting Shares” means voting shares, within the meaning of the Securities Act
(Alberta), of the Corporation.

 

2



--------------------------------------------------------------------------------

2. The Option may be exercised by the Optionee for any vested Optioned Shares at
any time after the applicable Vesting Date (as set out on the face page of this
agreement) with respect to such Optioned Shares and prior to the Expiration
Date, unless earlier terminated in accordance with Section 4 or 5.

 

3. The Option shall be exercisable by notice in writing given by the Optionee,
or the Optionee’s legal personal representative, to the Corporation specifying
the number of Optioned Shares in respect of which it is exercised and
accompanied by payment in cash or by cheque in an amount equal to the Exercise
Price on the date of such exercise for each of the Optioned Shares specified in
such notice. Upon any such exercise of the Option as aforesaid, the Corporation
shall forthwith cause the transfer agent and registrar of the Corporation to
deliver to the Optionee, or the Optionee’s legal personal representative (or as
such person may otherwise direct in the notice of the exercise of the option),
within 5 days following receipt of the Corporation of any such notice of
exercise and payment, a certificate or certificates in the name of the Optionee
or the Optionee’s nominee representing in the aggregate the number of Optioned
Shares the Optionee or the Optionee’s legal personal representative shall have
then paid for.

 

4. If the Optionee shall retire or be terminated without cause from the
Corporation’s service or the service of a subsidiary of the Corporation, as the
case may be, the Option shall terminate and become null and void in respect of
any Optioned Shares in respect of which the Option is not exercised on or before
the earlier of the Expiration Time and 4:00 p.m. (Calgary time) on that date
which is 60 days after the date of such retirement or termination.

 

If the Optionee shall resign or be terminated with cause from the Corporation’s
service or the service of a subsidiary of the Corporation, as the case may be,
the Option shall terminate and become null and void in respect of any Optioned
Shares in respect of which the Option is not exercised on or before the earlier
of the Expiration Time and 4:00 p.m. (Calgary time) on that date which is 30
days after the date of such resignation or termination. In connection with the
foregoing, there shall be no early vesting of the Optioned Shares, and the
Optionee shall only be entitled to exercise those shares which have vested.

 

For clarity, no termination by the Corporation, either with or without cause,
shall cause an early vesting of the Options unless specifically agreed to by the
Corporation (and the parties acknowledge that the Corporation shall have no
obligation to agree to the same).

 

5. In the event of the death of the Optionee occurring prior to the Expiration
Time while the Optionee is still in the service of the Corporation or the
service of a subsidiary of the Corporation, as the case may be, the Optionee’s
legal personal representative shall have the right to exercise the Option to
purchase any Optioned Shares which the Optionee would have been entitled to
purchase under the terms of this Agreement at the time of the Optionee’s death
but the Option hereby granted shall terminate and become null and void in
respect of any Optioned Shares not purchased by the Optionee or the Optionee’s
legal personal representative on or before the earlier of the Expiration Time
and 4:00 p.m. (Calgary time) on that date which is six months after the date of
the death of the Optionee. In connection with the foregoing, the Optioned Shares
shall vest in full (100%) immediately after the date of death. In the event the
Optionee is medically determined disabled, defined as if you are, for six
consecutive months, unable to attend work and perform normal and regular duties
as a result of a physical and/or mental disability, shall have the right to
exercise the Option to purchase any Optioned Shares which the Optionee would
have been entitled to purchase under the terms of this Agreement at the time of
the Optionee’s disability but the Option hereby granted shall terminate and
become null and void in respect of any Optioned Shares not purchased by the
Optionee or the Optionee’s legal personal representative on or before the
earlier of the Expiration Time and 4:00 p.m. (Calgary time) or that date which
is seven months after the date of the disability of the Optionee. In connection
with the foregoing, the Optioned Shares shall vest in full (100%) six months
after the date of disability.

 

3



--------------------------------------------------------------------------------

6. The rights pursuant to the Option in effect at any date shall be subject to
adjustment from time to time as follows:

 

  a. If and whenever, at any time after the date hereof and prior to the
Expiration Date, the Corporation shall:

 

  i. subdivide the outstanding Common Shares into a greater number of Common
Shares;

 

  ii. consolidate the outstanding Common Shares into a lesser number of Common
Shares; or

 

  iii. issue Common Shares (or securities convertible into or exchangeable for
Common Shares) to the holders of all or substantially all of the outstanding
Common Shares by way of a stock dividend (other than the issue of Common Shares
or securities convertible into or exchangeable for Common Shares to such holders
who exercise an option to receive equivalent dividends in Common Shares (or
securities convertible into or exchangeable for Common Shares) in lieu of
receiving cash dividends);

 

the Exercise Price shall, on the effective date of such subdivision or
consolidation or on the record date of such stock dividend, as the case may be,
be adjusted to that amount which is in the same proportion to the Exercise Price
in effect immediately prior to such subdivision, consolidation or stock dividend
as the number of outstanding Common Shares before giving effect to such
subdivision, consolidation or stock dividend bears to the number of outstanding
Common Shares after giving effect to such subdivision, consolidation or stock
dividend (including in the case where securities convertible into or
exchangeable for Common Shares are issued, the number of Common Shares which
would have been outstanding had such securities been converted into or exchanged
for Common Shares on such effective or record date). Such adjustment shall be
made successively whenever any event referred to in this subsection shall occur,
and any such issue of Common Shares by way of a stock dividend shall be deemed
to have been made on the record date for the stock dividend for the purpose of
calculating the number of outstanding Common Shares under subsections b. and c.
of this Section.

 

  b. If and whenever, at any time after the date hereof and prior to the
Expiration Date, the Corporation shall:

 

  i. fix a record date for the issuance of rights, options or warrants to all or
substantially all the holders of the outstanding Common Shares entitling them,
for a period expiring not more than 45 days after such record date, to subscribe
for or purchase Common Shares (or securities convertible into or exchangeable
for Common Shares); or

 

  ii. issue Common Shares (or securities convertible into or exchangeable for
Common Shares) (otherwise than as described in paragraph i. above);

 

at a price per share (or having a conversion or exchange price per share) less
than 90% of the Current Market Price on such record date or date of issue, the
Exercise Price shall be adjusted immediately after such record date or date of
issue so that it shall equal the price determined by multiplying:

 

  (1) the Exercise Price in effect on such record date or date of issue, by

 

  (2) a fraction, of which:

 

4



--------------------------------------------------------------------------------

  (a) the numerator shall be the total number of Common Shares outstanding on
such record date or date of issue plus the number arrived at by dividing the
aggregate price of the total number of additional Common Shares offered for
subscription or purchase or issue (or the aggregate conversion or exchange price
of the convertible securities so offered or issued) by such Current Market
Price, and

 

  (b) the denominator shall be total number of Common Shares outstanding on such
record date or date of issue plus the total number of additional Common Shares
offered for subscription or purchase or issue (or into which the convertible or
exchangeable securities so offered or issued are convertible or exchangeable);

 

any Common Shares owned by or held for the account of the Corporation or any
subsidiary of the Corporation shall be deemed not be outstanding for the purpose
of any such computation; such adjustment shall be made successively whenever
such a record date is fixed or issue occurs; to the extent that any rights,
options or warrants are not so issued or any such rights, options or warrants
are not exercised prior to the expiration thereof, the Exercise Price shall then
be readjusted to the Exercise Price which would then be in effect based upon the
number and aggregate price of Common Shares (or securities convertible into or
exchangeable for Common Shares) actually issued upon the exercise of such
rights, options or warrants, as the case may be.

 

  c. If and whenever, at any time after the date hereof and prior to the
Expiration Date, the Corporation shall fix a record date for the making of a
distribution to all or substantially all the holders of its outstanding Common
Shares of:

 

  i. shares of any class other than Common Shares (or securities convertible
into or exchangeable for Common Shares), whether of the Corporation or any other
corporation;

 

  ii. rights, options or warrants (excluding those referred to in subsection
(b)’ whether or not exercisable at a price per Common Share (or having a
conversion or exchange price per Common Share) less than 90% of the Current
Market Price);

 

  iii. evidences of its indebtedness; or

 

  iv. assets (excluding cash dividends not, together with cash dividends
declared in the twelve months preceding the record date for payment of such cash
dividends, exceeding 5% of the Current Market Price on such record date);

 

  v. assets (excluding cash dividends not, together with cash dividends,
declared in the twelve months preceding the record date for payment of such cash
dividends, exceeding 5% of the Current Market Price on such record date);

 

then, and in each such case, the Exercise Price shall be adjusted immediately
after such record date so that it shall equal the price determined by
multiplying:

 

  (1) the Exercise Price in effect on such record date, by

 

  (2) a fraction, of which:

 

5



--------------------------------------------------------------------------------

  (a) the numerator shall be the Current Market Price on such record date
multiplied by the total number of Common Shares outstanding on such record date,
less the aggregate fair market value (as determined by the Board of Directors,
which determination shall be conclusive) of such shares, rights, options,
warrants, evidences of indebtedness or assets so distributed, and

 

  (b) the denominator shall be the total number of Common Shares outstanding on
such record date multiplied by such Current Market Price;

 

any Common Shares owned by or held for the account of the Corporation or any
subsidiary of the Corporation shall be deemed not to be outstanding for the
purpose of any computation; such adjustment shall be made successively whenever
such a record date is fixed; to the extent that such distribution is not so
made, the Exercise Price shall then be readjusted to the Exercise Price which
would then be in effect if such record date had not been fixed or to the
Exercise Price which would then be in effect based upon such shares, rights,
options, warrants, evidences of indebtedness or assets actually distributed, as
the case may be.

 

  d. If and whenever, at any time after the date hereof and prior to the
Expiration Date, there shall be any reclassification of the Common Shares or
change of the Common Shares into other shares, or a consolidation, amalgamation
or merger of the Corporation with or into any other corporation (other than a
consolidation, amalgamation or merger which does not result in any
reclassification of the outstanding Common Shares or a change of the Common
Shares into other shares), or a transfer of the undertaking or assets of the
Corporation as an entirety to another person, the Optionee upon thereafter
exercising the right to purchase Common Shares hereunder shall be entitled to
receive, and shall accept, in lieu of the number of Common Shares to which the
Optionee was theretofore entitled upon such exercise, the kind and amount of
shares and other securities or property which the Optionee would have been
entitled to receive as a result of such reclassification, change, consolidation,
amalgamation, merger or transfer if, on the effective date thereof, the Optionee
had been the registered holder of the number of Common Shares to which the
Optionee was theretofore entitled upon such exercise.

 

  e. If necessary, appropriate adjustments shall be made in the application of
the provisions set forth in this Section 6 with respect to the rights and
interest thereafter of the Optionee to the end that the provisions set forth in
this Agreement shall thereafter correspondingly be made applicable as nearly as
may reasonably be possible in relation to any shares or other securities or
property thereafter deliverable upon the exercise of the Option. Any such
adjustment shall be made by and set forth in an amendment hereto approved by the
Corporation and by the Optionee and shall for all purposes conclusively be
deemed to be an appropriate adjustment The subdivision or consolidation of the
Common Shares at any time outstanding into a greater or lesser number of Common
Shares shall be deemed not to be a reclassification of the capital of the
Corporation for the purposes of this Section.

 

  f. If and whenever, at any time after the date hereof and prior to the
Expiration Date, the Common Shares shall be subdivided into a greater or
consolidated into a lesser number of shares, or the Corporation shall issue
Common Shares as a stock dividend of the nature referred to in paragraph iii. of
subsection a., the Optionee who has not exercised all of the rights of purchase
pursuant to the Option on or prior to the effective date or record date, as the
case may be, of such subdivision, consolidation or stock dividend, upon the
exercise of such right thereafter, shall be entitled to receive and shall accept
in lieu of the number of Common Shares which would otherwise then have been
subscribed

 

6



--------------------------------------------------------------------------------

for by the Optionee, but for the same aggregate consideration payable therefor,
the aggregate number of Common Shares that the Optionee would have been entitled
to receive as a result of such subdivision, consolidation or stock dividend if,
on such record date or effective date thereof, the Optionee had been the
registered holder of the number of Common Shares to which the Optionee was
previously entitled upon such exercise.

 

  g. If the purchase price provided for in any right, warrant or option issued
as described in subsection b. or c. is decreased, or the price at which shares
are issued as described in subsection a. is decreased or the rate of conversion
or exchange at which any convertible or exchangeable securities which are issued
as described in subsection a. is increased, the Exercise Price shall forthwith
be changed so as to decrease the Exercise Price to such Exercise Price as would
have obtained had the adjustment made in connection with the issuance of all
such rights, options or securities been made upon the basis of such purchase
price as so decreased or such rate as so increased, provided that the provisions
of this subsection shall not apply to any such increase or decrease resulting
from provisions in any such rights, options or securities intended to prevent
dilution if such increase or decrease shall not have been proportionately
greater than the decrease, if any, in the Exercise Price to be made at the same
time pursuant to the provisions of this Section 6.

 

  h. No adjustment in the Exercise Price shall be required unless such
adjustment would result in a change of at least 10% in the Exercise Price then
in effect, provided, however, that any adjustments which, except for the
provisions of this Section 6 would otherwise have been required to be made,
shall be carried forward and taken into account in any subsequent adjustment.

 

  i. No adjustment in the Exercise Price shall be made in respect of any event
described in subsections a.iii., b. or c. if the Optionee is entitled to
participate in such event on the same terms with the necessary changes in detail
as if the Optionee had exercised the Optionee’s rights of purchase pursuant to
the Option prior to the effective date or record date of such event.

 

  j. In determining at any time and from time to time the number of Common
Shares outstanding at any particular time for purposes of this Section 6, there
shall be included that number of Common Shares which would be outstanding upon
conversion of all convertible securities then outstanding, and upon exercise of
all rights, options or warrants then outstanding to purchase Common Shares, and
there shall be excluded any Common Shares (and Common Shares which would be
outstanding upon conversion of convertible securities) held by or for the
account of the Corporation.

 

  k. Whenever Common Shares shall have been issued for non-cash consideration in
whole or in part, the issue price for such Common Shares shall be determined by
the Board of Directors.

 

  l. No adjustment to the Exercise Price shall be made, other than pursuant to
subsection a.ii. and subsection m., which would have the effect of increasing
the Exercise Price.

 

  m. Upon the expiry of the period for conversion of convertible securities and
the exercise period for rights, options or warrants (other than rights, options
or warrants in respect of which they are entitled to participate, as
contemplated in subsection i.) to purchase Common Shares or convertible
securities, the Exercise Price shall be adjusted to what it would have been if
such unconverted convertible securities and unexercised rights, options or
warrants had not been issued.

 

  n. Notwithstanding subsections c. and k., if a dispute shall at any time arise
with respect to any adjustments provided in this Section, such dispute shall be
conclusively determined

 

7



--------------------------------------------------------------------------------

by the auditors of the Corporation or if they are unable or unwilling to act, by
such firm of independent chartered accountants as they may select and any such
determination shall be binding upon the pates hereto.

 

  o. The adjustments provided for in this Section in the Exercise Price and in
the number or classes of shares which are to be received on the exercise of the
option hereby granted are cumulative. After any adjustment pursuant to this
Section, the term “Common Shares” where used in this Agreement shall be
interpreted to mean the shares or other securities or property of adjustments
pursuant to this Section, the Optionee is entitled to receive upon the exercise
of the Option, and the number of Common Shares indicated in any exercise made
pursuant to the Option shall be interpreted to mean the number of shares of all
classes which, as a result of all prior adjustments pursuant to this Section,
the Optionee is entitled to receive upon the full exercise of the Option
entitling the Optionee to purchase the number of Common Shares so indicated.

 

  p. No fractional shares or script representing fractional shares shall be
issued upon the exercise of any rights pursuant to the Option. To the extent
that the Optionee would otherwise be entitled to a fraction of a Share such
right may be exercised only in combination with other rights which in the
aggregate entitle the Optionee to purchase a whole number of Common Shares.

 

  q. If in the opinion of the Board of Directors the provisions of Section 6 are
not strictly applicable, or if strictly applicable would not fairly protect the
rights of the Optionee in accordance with the intent and purposes hereof, the
Board of Directors shall make any adjustment in such provisions as the Board of
Directors deems appropriate for the benefit of the Optionee.

 

  r. The Corporation covenants with the Optionee that so long as this Agreement
remains in force, it will give notice to the Optionee of its intention to fix a
record date for any event referred to in subsection a., b., c. or d. (other than
the subdivision, consolidation or reclassification of the Common Shares) which
may give rise to an adjustment in the Exercise Price, of its intention to take
any action described in subsection f. or of its intention to fix a record date
for the payment of dividends on the Common Shares and, in each case, such notice
shall specify the particulars of such event and the record date and/or the
effective date for such event; provided that the Corporation shall only be
required to specify in such notice such particulars of such event as shall have
been fixed and determined on the date on which such notice is given. Such notice
shall be given in each case not less than 14 days prior to such applicable
record date or effective date.

 

7. In the event of:

 

  i. the sale by the Corporation of all the assets of the Corporation or
substantially all the assets of the Corporation; or

 

  ii. the acquisition (otherwise than pursuant to a formal bid referred to
below) by any person of Voting Shares (or other securities of the Corporation
having rights of purchase, conversion or exchange into Voting Shares) which
together with securities of the Corporation held by such person, together with
persons acting in concert with such person, exceeds 51% of the issued and
outstanding Voting Shares (assuming the purchase, conversion or exchange of such
other securities, whether then purchasable, convertible or exchangeable or not,
into the highest number of Voting Shares, such person or persons would be
entitled to); or

 

  iii. the amalgamation, arrangement, merger or other consolidation of the
Corporation with or into any one or more other corporations,

 

8



--------------------------------------------------------------------------------

  b. pursuant to which a person or company or combination of persons and/or
companies thereafter hold a greater number of Voting Shares or other securities
of the successor or continuing corporation having rights of purchase, conversion
or exchange into Voting Shares of the successor or continuing corporation
(assuming the purchase, conversion or exchange of such other securities whether
then purchasable. convertible or exchangeable or not into the highest number of
Voting Shares of the successor or continuing corporation such persons and/or
companies would be entitled to) than the number of Voting Shares of the
successor or continuing corporation held directly and indirectly by former
shareholders of the Corporation; or

 

  c. pursuant to which the President of the Corporation immediately prior
thereto is not immediately thereafter the President of the successor or
continuing corporation; or

 

  d. such other amalgamation, arrangement, merger or other consolidation which,
in the opinion of the Board of Directors, should be subject to this section 7 in
order to fairly protect the rights of the Optionee;

 

then the Option may be exercised, notwithstanding Section 2, as to all or any of
the Optioned Shares in respect of which the Option has not been exercised on or
before the earlier of the Expiration Time and 4:00 p.m. (Calgary time) on that
date which is 60 days after the date of notice to the Optionee of such event.
After such date the provisions of this Agreement apart from this section 7 shall
reapply with respect to the balance of the Optioned Shares in respect of which
the Option has not been exercised provided that, for the purposes of Section 2,
any Optioned Shares purchased pursuant to this subsection shall be deemed to
have been the Optioned Shares in respect of which the Optionee could have
exercised the Option earliest.

 

  e. In the event of a bona fide offer (within the meaning of the Securities Act
(Alberta)) being made to acquire outstanding Voting Shares or other securities
of the Corporation having rights of purchase, conversion or exchange into Voting
Shares which together with securities of the Corporation held by the offeror,
together with persons acting jointly or in concert with the offeror, will exceed
51% of the issued and outstanding Voting Shares (assuming the purchase,
conversion or exchange of such other securities, whether then purchasable,
convertible or exchangeable or not, into the highest number of Voting Shares
such offeror and other persons, if any, would be entitled to) in respect of
which bid the Board of Directors recommended acceptance of the bid, then the
Corporation shall give notice of such bid to the Optionee immediately upon
becoming aware of such bid and in any event at least 14 days before the
expiration of such bid. Subject to the condition subsequent set forth below, the
Optionee shall have the right, whether or not such notice is given to the
Optionee by the Corporation, to exercise the Option, notwithstanding Section 2,
as to all or any of the Optioned Shares in respect of which the Option has not
been exercised on or before the earlier of the Expiration Date and the
expiration of the bid provided, however, that such exercise shall only be for
the purpose of tendering such shares pursuant to such bid. The foregoing right
is subject to the condition that if for any reason such shares are not so
tendered or, if tendered, are not for any reason taken up and paid for by the
offeror pursuant to the bid, the Option respecting any such shares shall be
deemed not to have been exercised, any such shares shall be added back to the
number of Optioned Shares, if any, remaining, unexercised hereunder and upon
presentation to the Corporation of share certificate representing such shares
properly endorsed for transfer back to the Corporation, such share certificates
shall be deemed not to have been issued and the Corporation shall refund to the
Optionee all consideration paid by him. After the earlier of the Expiration Date
and the expiration of the bid, the provisions of this Agreement, apart from this
subsection 7(b), shall reapply with respect to the balance of the Optioned
Shares in respect of which the Option has not been exercised provided that, for
the purposes of Section 2, any Optioned Shares purchased pursuant to this
subsection shall be deemed to have been the Optioned Shares in respect of which
the Optionee could have exercised the Option earliest.

 

9



--------------------------------------------------------------------------------

8. Nothing herein contained shall obligate the Optionee to purchase and/or pay
for any of the Optioned Shares, except those Optioned Shares in respect of which
the Optionee shall have exercised the Option.

 

9. The Optionee shall have no rights whatsoever as a shareholder in respect of
any of the Optioned Shares (including any rights to receive dividends or other
distributions therefrom or thereon) except those Optioned Shares in respect of
which the Optionee shall have exercised the Option and which the Optionee shall
have actually taken up and paid for.

 

10. The Option shall not be assignable by the Optionee.

 

11. Time shall be of the essence of this Agreement.

 

12. In the event that the date on or by which any action is required to be taken
pursuant to this Agreement is not a Business Day, then such action shall be
required to be taken on or by, as the case may be, the next following day which
is a Business Day.

 

13. Except as otherwise set forth herein, this Agreement shall be binding upon
and enure to the benefit of the heirs, executors, administrators, legal personal
representatives to the extent provided in Section 5, successors and assigns of
the Optionee and of the Corporation respectively.

 

14. Any notice in writing required or permitted to be given hereunder shall be
addressed to:

 

  a. the Corporation at principal offices of the Corporation; and

 

  b. the Optionee at the address set forth below the Optionee’s signature
herein.

 

Any such notice delivered shall be deemed to have been given and received on the
date of delivery provided that such date is a Business Day and otherwise on the
next following date which is a Business Day and, if mailed, shall be deemed to
be received on the fifth Business Day following the date of mailing. Any such
address for the giving of notices hereunder may be changed by notice in writing
given hereunder.

 

15. This Agreement shall be governed by and construed in accordance with the
laws of the Province of Alberta and the federal laws of Canada applicable
therein.

 

10